Case 1:19-cv-00461-LMB-TCB Document 444 Filed 07/09/21 Page 1 of 5 PageID# 15673




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


       NAVIENT SOLUTIONS, LLC,

                       Plaintiff,

       v.                                                   Civil Action No. 1:19-cv-00461

       THE LAW OFFICES OF JEFFREY
       LOHMAN, et al.,

                       Defendants.


                                     PLAINTIFF’S WITNESS LIST


            Plaintiff Navient Solutions, LLC, by and through their undersigned counsel, hereby serves

  this witness list pursuant to the Court’s August 23, 2019, Scheduling Order (the “Scheduling

  Order”) (ECF No. 39), as amended (ECF No. 427).

  I.        FACT WITNESSES

                   Plaintiff identifies the following Fact Witnesses, whose testimony may be elicited

            live and/or by deposition:

            1.     Jeremy Branch

            2.     Joshua Dries

            3.     Alyson Dykes

            4.     Rick Graff

            5.     Mansur “Manny” Kashto

            6.     Jeffrey Lohman

            7.     Robert J “RJ” Marshall

                                                    1
Case 1:19-cv-00461-LMB-TCB Document 444 Filed 07/09/21 Page 2 of 5 PageID# 15674




         8.      David Mize

         9.      Ibrahim Muhtaseb

         10.     Andrew Reinhart

         11.     David Sklar

         12.     Jacob Slaughter

         13.     Troy Standish

         14.     Gregory Trimarche

         15.     Kelly Whitmore



         Plaintiff identifies the following Fact Witnesses, whose testimony is anticipated to be

  elicited by deposition:

         16.     Derek Allen

         17.     Erica Arndts

         18.     Cynthia Baldon

         19.     Kyle Barnett

         20.     Ashley Collier

         21.     Marvin Crawford

         22.     Charliette Cummings

         23.     Shawn Deffenbaugh

         24.     Dorothy Deubner

         25.     Amanda Fine

         26.     Alfred Givens

         27.     Breana Givens



                                                2
Case 1:19-cv-00461-LMB-TCB Document 444 Filed 07/09/21 Page 3 of 5 PageID# 15675




        28.   Miguel Ibarra

        29.   Angela Jaimes

        30.   Sharafadeen Kashimawo

        31.   Kristine Klausing

        32.   Jimmy Lam

        33.   Daniel Lewis

        34.   Heidi Lewis

        35.   Bethany Litty

        36.   Luis Lopez

        37.   Frank Lostaglio

        38.   Brandy Mayer

        39.   Jon McClogan

        40.   Cynthia Merritt

        41.   Marvin Millora

        42.   Brad Moore

        43.   Michael Murphy

        44.   Kristin Myers

        45.   Paul Natoli

        46.   Jessica Pohl

        47.   Elizabeth Ramos

        48.   Ina Ramos

        49.   William Rogers

        50.   Ralph Salazar



                                       3
Case 1:19-cv-00461-LMB-TCB Document 444 Filed 07/09/21 Page 4 of 5 PageID# 15676




          51.     Gabriela Santiago

          52.     Cherie Smith

          53.     Jonathan Smith

          54.     Brian Smugala

          55.     Michelle Smugala

          56.     Danielle Stotler

          57.     Dallas Stringham

          58.     Laura Welch

          59.     Keenan Whitaker

          60.     Kristen Wunderlich



  II.     EXPERT WITNESSES

          1.      Philip J. Harvey

          2.      Wayne Travell



  III.    RESERVATIONS

          1.      Plaintiff reserves the right to call any fact or expert witness identified by

  Defendants.

          2.      Plaintiff reserves the right to call records custodians, or other qualified witnesses,

  as necessary to lay a sufficient foundation for the authentication and admission of documentary

  evidence at trial.

          3.      Plaintiff reserves the right to supplement this list to include witnesses to rebut the

  testimony of any witness whom any of the parties subsequently discloses.



                                                    4
Case 1:19-cv-00461-LMB-TCB Document 444 Filed 07/09/21 Page 5 of 5 PageID# 15677




  Dated: July 9, 2021                      Respectfully submitted,

                                           /s/ Jeffrey R. Hamlin
                                           Jeffrey R. Hamlin (Va. Bar No. 46932)
                                           George R. Calhoun V (pro hac vice)
                                           IFRAH PLLC
                                           1717 Pennsylvania Avenue NW
                                           Suite 650
                                           Washington, DC 20006-2004
                                           (202) 524-4140 – Tel.
                                           (202) 524-4141 – Fax
                                           jhamlin@ifrahlaw.com
                                           george@ifrahlaw.com

                                           Counsel for Plaintiff Navient Solutions, LLC




                                       5
